DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-6, 8-12, and 14-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a light emitting device for a human having a scalp with hair, comprising: a flexible arcuate base configured to contour a portion of the scalp and defining a curvature, the base including an interior and an interior surface; two curvilinear arrays of teeth coupled to the interior surface and disposed along opposite side of the base, each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base; four curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth; and a channel defined by the interior of the base, the channel being entirely disposed between the two curvilinear arrays of teeth; and a modular band releasably affixed within the channel and forming a water-tight seal with the interior surface of the base.
Claim 9 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a light emitting device for a human having a scalp with hair, comprising: a flexible arcuate base configured to contour a portion of the scalp and defining a curvature, the base including an interior and an interior surface; two curvilinear arrays of 
Claim 14 and claim dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a light emitting device for a human having a scalp with hair, comprising: a flexible arcuate base configured to contour a portion of the scalp and defining a curvature, the base including an interior and an interior surface; two curvilinear arrays of teeth coupled to the interior surface and disposed along opposite side of the base, each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base; four curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth; and a channel defined by the interior of the base, the channel being entirely disposed between the two curvilinear arrays of teeth; and a modular band releasably affixed within the channel and forming a water-tight seal with the interior surface of the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, March 17, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        


/JONATHAN T KUO/Primary Examiner, Art Unit 3792